Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-18-2007

S Washington Avenue v. Wilentz Goldman
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3472




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"S Washington Avenue v. Wilentz Goldman" (2007). 2007 Decisions. Paper 46.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/46


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                    No. 06-3472


S OUTH W ASHINGTON A VENUE, L.L.C.; R UTH H ALPER, INDIVIDUALLY AND AS E XECUTRIX
OF THE E STATE OF H UBERT H ALPER, THE ESTATE OF H ELEN H ALPER; L AURENCE H ALPER,
    C LARA H ALPER, LAURENCE HALPER’S WIFE; M ARK H ALPER; R UBY H ALPER-
 E RIKKILA, M.D.; R ONALD H ALPER; C INDY H ALPER R AIMAN, F AITH R OST; LAURENCE
   AND CLARA HALPER, AS GUARDIANS FOR THEIR CHILDREN ZACHARY
       HALPER, SARAH HALPER, NICOLE HALPER, CASSANDRA HALPER,
                                                        Appellants
                                           v.

W ILENTZ, G OLDMAN & S PITZER, P.A.; W ARREN W ILENTZ; J OHN H OFFMAN, ESQ., THE LAW
 FIRM OF K APLAN & K ELSO, L.L.C.; B RUCE K APLAN; T HOMAS K ELSO; D AVID C RABIEL,
  F REEHOLDER OF M IDDLESEX C OUNTY, ON BEHALF OF M IDDLESEX C OUNTY BOARD OF
 FREEHOLDERS; M IDDLESEX C OUNTY; M IDDLESEX C OUNTY I MPROVEMENT A UTHORITY;
     T HE T OWNSHIP OF P ISCATAWAY; B RIAN W AHLER, M AYOR OF THE T OWNSHIP OF
 P ISCATAWAY; J AMES C LARKIN, III, ESQ.; S TEVE C AHN, ESQ., FROM THE LAW FIRM OF
E ICHEN, L EVINSON, C AHN AND P ARRA, LLC AND E ICHEN AND CAHN, LLC AND COUNSEL
FOR THE M IDDLESEX C OUNTY P LANNING B OARD AND COUNCILMAN FOR HE TOWNSHIP OF
     P ISCATAWAY; M IDDLESEX C OUNTY P LANNING B OARD; T OWNSHIP C OUNCIL OF
 P ISCATAWAY; C HRIS N ELSON, ESQ., OF V ENEZIA AND N OLAN, LLC AND COUNSEL FOR
P ISCATAWAY T OWNSHIP PLANNING B OARD; S TATE OF N EW J ERSEY, G OVERNOR OF N EW
                      J ERSEY; J OHN D OES 1-30; M ARY D OES 1-30


                  On Appeal from the United States District Court
                           for the District of New Jersey
                           (D.C. Civil No. 06-cv-03068)
                     District Judge: Honorable Peter Sheridan


                    Submitted Under Third Circuit L.A.R. 34.1(a),
                                November 30, 2007

                                         1
     Before: BARRY and FUENTES, Circuit Judges, and DIAMOND,* District Judge.

                           (Opinion Filed: December 18, 2007)


                                         OPINION


DIAMOND, District Judge.

       Members of the Halper family and their business, South Washington Avenue,

L.L.C., appeal an Order from the District Court of New Jersey denying their request for

an injunction to prevent the transfer of condemned property. We conclude that the

District Court lacks subject matter jurisdiction over this dispute. Accordingly, we vacate

and remand with directions to enter an order dismissing the case.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       Because we write only for the benefit of the Parties, we will set out the facts only

briefly. This appeal is the most recent chapter of a lengthy saga concerning the efforts of

the Township of Piscataway, New Jersey to condemn a parcel of farmland. Appellants

own the farm; Appellees were involved in the condemnation proceedings. Among the

Appellees are the Township, other parties supporting the condemnation, and the law firms

that represented those parties. One of the law firms – Appellee Wilentz, Goldman &

Spitzer – represented the Halper family in separate farm-related matters from 1994 until



       *
        Honorable Paul S. Diamond, District Judge for the United States District Court of
the Eastern District of Pennsylvania, sitting by designation.

                                             2
1998.

        In 1999, the Township initiated proceedings to take possession of Appellants’ farm

pursuant to New Jersey’s Eminent Domain Act. N.J. Stat. Ann. § 20:3. Years of New

Jersey state court litigation culminated on February 17, 2006, when the Superior Court

issued a final judgment ordering Appellants to deliver possession of the land to the

Township. (App. 2030-31.) Appellants had alleged before the Superior Court that the

Wilentz firm was “secretly” advising Middlesex County – an amicus in the condemnation

proceedings – and using confidential information the firm learned during its earlier

representation of the Halpers. (App. 716.) Appellants argued that this conflict of interest

invalidated the condemnation proceedings. (Id.) During a hearing on September 22,

2005, the Superior Court rejected the contention as baseless. (12T at 137-38, 140.)

        On June 9, 2006, the New Jersey Supreme Court set a date for transfer of the land

and prospectively denied any requests for stays. (App. 2050.)

        On July 7, 2006, Appellants filed a Complaint in New Jersey federal court,

claiming that the state court proceedings and judgments had violated their constitutional

rights because they were tainted by a conflict of interest. (App. 2069-3167.) Appellants

again alleged that the Wilentz firm used confidential client information in advising

Middlesex County during the condemnation proceedings, and asked the District Court to

enjoin the transfer of the property. (App. 2078-79.)

        On July 10, 2006, the District Court denied Appellants’ request for a temporary



                                             3
restraining order, ruling that the New Jersey state courts had already heard and rejected

the conflicts issue. (18T.) On July 13, 2006, the District Court denied Appellants’

Motion for Reconsideration. (19T.) Appellants now appeal the District Court’s decision.

Although Appellants’ brief generates more heat than light, it is apparent that they are

asking us to sustain the conflicts claim rejected by the New Jersey state courts. We have

jurisdiction under 28 U.S.C. § 1292(a).

II.    DISCUSSION

       Under the Rooker-Feldman doctrine, federal district courts lack subject matter

jurisdiction over actions in which relief is sought that would effectively “reverse a state

court decision or void its ruling.” Taliaferro v. Darby Twp. Zoning Bd., 458 F.3d 181,

192 (3d Cir. 2006). See also Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Court

of Appeals v. Feldman, 460 U.S. 462 (1983); Exxon Mobil Corp. v. Saudi Basic

Industries Corp., 544 U.S. 280, 284 (2005). This doctrine applies to final decisions of

state courts at all levels. In re Knapper, 407 F.3d 573, 580 (3d Cir. 2005).

       The instant action falls squarely within the prohibitions of Rooker-Feldman. The

New Jersey state courts have already addressed the conflicts issue Appellants raise here.

Thus, to rule in Appellants’ favor, we would necessarily have to decide that the state

courts erred in rejecting the conflicts claim. This is precisely what Rooker-Feldman

prohibits. See Exxon, 544 U.S. at 284; Taliaferro, 458 F.3d at 192 (doctrine precludes

jurisdiction over claims actually litigated in state court); Knapper, 407 F.3d at 580



                                              4
(Rooker-Feldman “prohibits District Courts from adjudicating actions in which the relief

requested requires determining whether the state court’s decision is wrong or voiding the

state court’s ruling”); Marran v. Marran, 376 F.3d 143, 151 (3d Cir. 2004) (claims based

on those already adjudicated in state court present “the most straightforward application

of Rooker-Feldman”).

       Moreover, even if the state courts had not ruled on the conflicts issue, Rooker-

Feldman would still preclude the District Court from hearing this case. After almost eight

years of litigation, the state courts upheld the condemnation of Appellants’ farm and

ordered transfer of the property. Claiming that these rulings caused them constitutional

injury, Appellants ask the federal courts to nullify them. Under Exxon Mobil, however,

district courts may not hear: “cases brought by state-court losers complaining of injuries

caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.” Exxon,
544 U.S. at 284; see also Taliaferro, 458 F.3d at 192 (actions that would void a state court

ruling are prohibited); Holt v. Lake County Bd. of Comm., 408 F.3d 335, 336 (7 th Cir.

2005) (Rooker-Feldman barred plaintiff’s action because “absent the state court’s

judgment . . . [plaintiff] would not have the injury he now seeks to redress”). In these

circumstances, the District Court plainly had no jurisdiction to hear this case.

III.   CONCLUSION

       We will vacate the District Court’s judgment and remand with an instruction to

enter an order dismissing the case for lack of subject matter jurisdiction.

                                              5